Citation Nr: 0925193	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  04-16 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected 
post-operative scar of the abdomen.  

2.  Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to service-connected 
post-operative scar of the abdomen.  

3.  Entitlement to service connection for perianal 
intertrigo, to include as secondary to service-connected 
post-operative scar of the abdomen.  

4.  Entitlement to service connection for a cervical spine 
disability.  

5.  Entitlement to service connection for right arm and hand 
disabilities.  

6.  Entitlement to service connection for an anal/rectal 
disability.  

7.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety disorder and fear of 
eating.  

8.  Entitlement to an increased rating for dermatophytosis, 
currently rated as 10 percent disabling.  

9.  Entitlement to a compensable rating for post-operative 
scar of the abdomen.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and former spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2002 and April 2003 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claims for service connection for a 
lumbar spine disability, a gastrointestinal disability, 
perianal intertrigo, a cervical spine disability, right arm 
and hand disabilities, an anal/rectal disability, and an 
acquired psychiatric disorder, to include anxiety disorder 
and fear of eating; continued a 10 percent disability rating 
for dermatophytosis; and continued a 0 percent rating for 
post-operative scar of the abdomen.  The Veteran testified 
before the Board in May 2006.  The Board remanded these 
claims for additional development in November 2006.  

The issue of entitlement to service connection for perianal 
intertrigo, to include as secondary to service-connected 
post-operative scar of the abdomen, is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is aggravated by 
the service-connected post-operative scar of the abdomen.  

2.  It is at least as likely as not that the Veteran's 
gastrointestinal disability is the result of his period of 
active service.

3.  The Veteran's cervical spine disability first manifested 
many years after his separation from service and is unrelated 
to his service or to any incident therein, and is not shown 
to be the result of or aggravated by the service-connected 
post-operative scar of the abdomen.  

4.  The Veteran's right arm and hand disabilities first 
manifested many years after his separation from service and 
are unrelated to his service or to any incident therein

5.  The Veteran's anal/rectal disability is the result of his 
service-connected gastrointestinal disability.  

6.  It is at least as likely as not that the Veteran's 
anxiety disorder is the result of his period of active 
service.

7.  The Veteran's dermatophytosis is manifested by subjective 
complaints of itching, burning, scaling, and peeling.  It 
does not involve at least 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas that are affected; nor 
has it required systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total of six weeks or 
more, but not constantly during the past 12-month period. 

8.  The Veteran's post-operative scars of the abdomen have 
measured 14 centimeters by 2 centimeters and 20 centimeters 
by 4 millimeters, respectively.  Neither scar is manifested 
by tenderness or sensitivity to touch.  There is no 
hypopigmentation, hyperpigmentation, ulceration or breakdown 
of the skin, edema or keloid formation, induration, or 
inflexibility.  Neither scar results in limitation of motion.  


CONCLUSIONS OF LAW

1.  The Veteran's lumbar spine disability is aggravated by 
service-connected post-operative scar of the abdomen.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).  

2.  The Veteran's gastrointestinal disability was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).  

3.  The Veteran's cervical spine disability was not incurred 
in or aggravated by his active service, and is not 
proximately due to or the result of the service-connected 
post-operative scar of the abdomen.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2008).  

4.  The Veteran's right arm and hand disabilities were not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2008).  

5.  The Veteran's anal/rectal disability is proximately due 
to his service-connected gastrointestinal disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).  

6.  The Veteran's anxiety disorder was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).  

7.  The criteria for a rating in excess of 10 percent for 
dermatophytosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic 
Codes (DCs) 7806, 7813 (2008).    

8.  The criteria for a compensable rating for the post-
operative scar of the abdomen have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes (DCs) 7802 to 7805 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, ulcers, and psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

1.  Lumbar Spine Disability 

The Veteran contends that he is entitled to service 
connection on a secondary basis for his lumbar spine 
disability due to his service-connected post-operative scar 
of the abdomen.  

On VA examination in August 2007, the Veteran reported that 
he underwent hernia repair with subsequent peritonitis.  He 
complained of lumbar pain with radiating right hand numbness 
in a non-radicular fashion.  The examiner noted that the 
extremity numbness was more consistent with neuropathy rather 
than from the spine.  The Veteran reported intermittent back 
pain for about 15 days per month.  He denied any flare-ups or 
incapacitating episodes.  He stated that he had lumbar 
surgery in 1994 as well as some type of non-spinal surgery to 
the soft tissues of the lumbar spine in 1960.  Examination 
revealed normal posture, gait, spine curvature, and symmetry.  
There was no spasm or tenderness to palpation.  Straight leg 
raise test was negative.  Range of motion testing showed 30 
degrees flexion, 30 degrees extension, and 20 degrees lateral 
flexion and rotation bilaterally.  There was pain on motion, 
but no change on repetitive motion.  The examiner reviewed 
the entire claims file and diagnosed the Veteran with 
moderate degenerative arthritis of the lumbar spine with 
intermittent lumbar strain.  The examiner opined that it was 
less likely as not that the Veteran's lumbar spine disability 
was related to service or to the immobility he experienced 
while he was treated for peritonitis in service.  The 
examiner explained that the lumbar spine condition was more 
likely due to age.  However, the examiner also opined that a 
10 percent component of the Veteran's chronic lumbar strain 
was related to abdominal weakness from surgery he underwent 
in the military.  The examiner concluded that the significant 
muscle loss from his abdominal surgeries could be a small 
contributing factor to his intermittent lumbar strain.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the August 2007 medical opinion is 
probative and persuasive based on the examiner's thorough and 
detailed examination of the Veteran and his review of the 
entire case file.  In addition, there is no contrary 
competent medical opinion of record.  Although that 
examination failed to find any direct relationship between 
the Veteran's lumbar spine disability and service or a 
causative relationship between the lumbar spine disability 
and his service-connected post-operative scar of the abdomen, 
the Veteran's lumbar spine disability was found to be 
aggravated by his service-connected post-operative scar of 
the abdomen.  Accordingly, resolving all reasonable doubt in 
the Veteran's favor, the Board finds that service connection 
for the Veteran's lumbar spine disability, as secondary to 
his service-connected post-operative scar of the abdomen, is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


2.  Gastrointestinal Disability 

Service medical records show that in May 1956 the Veteran 
underwent surgery for an umbilical hernia.  He experienced 
complications and required surgical repair of his hernia as 
well as treatment for an incisional abscess in the surgical 
site.  

Post-service VA and private medical records dated from May 
1978 to December 2005 show that the Veteran received 
intermittent treatment for gastroesophageal reflux disease, 
hiatal hernia, Schatzki's ring, moderate gastritis, abdominal 
and bowel pain, and frequent bowel movements.  

On VA examination in August 2007, the Veteran reported a 
history of umbilical hernia repair with subsequent 
peritonitis which required an exploratory laparotomy with 
bowel resection.  He stated that he consequently developed 
sequelae, to include chronic diarrhea and fistulas.  He 
complained of suffering from diarrhea, constipation, and 
moderate daily episodes of colic with distention that lasted 
for hours.  Examination revealed a soft abdomen with a 
midline incision from the umbilicus to the pubis.  No 
tenderness was noted on the abdomen.  The extremities were 
normal.  The Veteran's anus was narrowed with several scars.  
He reported a burning feeling in the mid-epigastrium.  An 
esophagogastroduodenoscopy showed a hiatal hernia, Schatzki's 
ring, moderate gastritis, and duodenitis.  A colonoscopy 
revealed hemorrhoids and perianal scarring.  The examiner 
reviewed the entire claims file and diagnosed the Veteran 
with chronic diarrhea with risk factors that included 
previous bowel resection secondary to peritonitis.  The 
examiner opined that the Veteran's chronic diarrhea was most 
likely caused by his bowel resection surgery for the 
peritonitis that developed as a consequence of his umbilical 
hernia surgery.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the August 2007 medical opinion finding 
that the Veteran's gastrointestinal disability resulted from 
complications of surgery that he underwent during service is 
probative and persuasive based on the examiner's thorough and 
detailed examination of the Veteran and his review of the 
entire case file.  In addition, there is no contrary 
competent medical opinion of record.  The examiner found that 
the Veteran's chronic diarrhea was a result of the bowel 
resection surgery for the peritonitis that resulted from the 
umbilical hernia surgery that he had during service.  
Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that service connection for the 
Veteran's gastrointestinal disability of chronic diarrhea is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

3.  Cervical Spine Disability 

The Veteran contends that he is entitled to service 
connection on a secondary basis for his cervical spine 
disability due to his service-connected post-operative scar 
of the abdomen.  

On VA examination in August 2007, the Veteran reported that 
he underwent hernia repair with subsequent peritonitis.  He 
complained of cervical pain with radiating right hand 
numbness in a non-radicular fashion.  The examiner noted that 
the extremity numbness was more consistent with neuropathy 
rather than from the spine.  The Veteran reported stiffness 
and weakness in his neck.  He denied suffering from any 
flare-ups or incapacitating episodes.  The Veteran has had 
carotid endarterctomy but no cervical surgery.  Examination 
revealed normal posture, gait, spine curvature, and symmetry.  
There was no spasm or tenderness to palpation.  Straight leg 
raise test was negative.  Range of motion testing showed 35 
degrees flexion, 30 degrees extension, 10 degrees lateral 
flexion bilaterally, and 60 degrees lateral rotation 
bilaterally.  There was pain on motion, but no change on 
repetitive motion.  The examiner reviewed the entire claims 
file and diagnosed the Veteran with diffuse degenerative 
arthritis of the cervical spine.  The examiner opined that it 
was less likely as not that the Veteran's cervical spine 
disability was related to service or to the immobility he 
experienced while he was treated for peritonitis in service.  
The examiner explained that the cervical spine condition was 
more likely due to age.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the August 2007 medical opinion is 
probative and persuasive based on the examiner's thorough and 
detailed examination of the Veteran and his review of the 
entire case file.  In addition, there is no contrary 
competent medical opinion of record.  This examination found 
no causative or aggravating relationship between the 
Veteran's cervical spine disability and his service-connected 
post-operative scar of the abdomen.  Accordingly, the Board 
finds that service connection for the Veteran's cervical 
spine disability, as secondary to his service-connected post-
operative scar of the abdomen, is not warranted.

The Board now turns to the question of whether the Veteran is 
entitled to service connection on a direct basis for a 
cervical spine disability.  

Service medical records show that the Veteran complained of 
pain in his neck and was checked for a foreign body in the 
larynx.  On separation examination in September 1959, the 
Veteran made no complaints about his neck, and his cervical 
spine was found to have no abnormalities.  Since the 
Veteran's cervical spine was found to be within normal limits 
at separation and there was only one recorded complaint 
during an approximate three-year period of service, the Board 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established.  38 C.F.R. 
§ 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for a 
cervical spine disability.  38 C.F.R. § 3.303(b).  

The first post-service evidence of record of symptoms of a 
cervical spine disability is a June 1979 private medical 
report where the Veteran was treated for recurring pain in 
the right side of the neck.  

Post-service private medical records dated from August 1979 
to December 2001 show that the Veteran received intermittent 
treatment for degenerative arthritis of the cervical spine, 
cervical radiculopathy, cervical sprain/strain, rule out 
cervical intervertebral disc disruption, cervicobrachial 
syndrome, and degenerative spondylosis of the cervical spine.  
The medical evidence shows that the Veteran injured his neck 
in a work-related accident in August 1981 and subsequently 
received treatment for his cervical spine.  

On VA examination in April 2002, the Veteran reported 
experiencing neck pain ever since his umbilical hernia 
surgery during service.  He stated that he underwent neck 
surgery in 1972, to include an anterior cervical discectomy.  
He complained of neck pain that was a 5/10 in intensity.  
Range of motion testing showed 35 degrees flexion, 40 degrees 
lateral rotation bilaterally, and 40 degrees lateral flexion 
bilaterally.  The Veteran refused to extend his neck.  
Examination revealed slight tenderness to palpation over the 
base of the cervical spine.  An x-ray indicated some mild to 
moderate degenerative changes throughout the neck, but there 
was no evidence of previous spinal surgery.  The examiner 
reviewed the entire claims file and opined that the Veteran's 
cervical spine disability was not due to any traction done to 
the neck post-operatively.  The examiner found that the 
Veteran's cervical spondylosis was appropriate to his age and 
likely would have been present regardless of his remote past 
medical history.  

The Veteran, his wife, and his former wife testified before 
the Board in May 2006.  Testimony revealed that the Veteran 
had undergone an operation on his neck.  He testified that he 
had had a pinched nerve in his neck.  

On VA examination in August 2007, the Veteran reported that 
he underwent hernia repair with subsequent peritonitis.  He 
complained of cervical pain with radiating right hand 
numbness in a non-radicular fashion.  The examiner noted that 
the extremity numbness was more consistent with neuropathy 
rather than from the spine.  The Veteran reported stiffness 
and weakness in his neck.  He denied suffering from any 
flare-ups or incapacitating episodes.  The Veteran has had 
carotid endarterctomy but no cervical surgery.  Examination 
revealed normal posture, gait, spine curvature, and symmetry.  
There was no spasm or tenderness to palpation.  Straight leg 
raise test was negative.  Range of motion testing showed 35 
degrees flexion, 30 degrees extension, 10 degrees lateral 
flexion bilaterally, and 60 degrees lateral rotation 
bilaterally.  There was pain on motion, but no change on 
repetitive motion.  The examiner reviewed the entire claims 
file and diagnosed the Veteran with diffuse degenerative 
arthritis of the cervical spine.  The examiner opined that it 
was less likely as not that the Veteran's cervical spine 
disability was related to service or to the immobility he 
experienced while he was treated for peritonitis in service.  
The examiner explained that the cervical spine condition was 
more likely due to age.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the April 2002 and August 2007 medical 
opinions are probative and persuasive based on the examiners' 
thorough and detailed examinations of the Veteran, their 
review of the entire case file, and the adequate rationale 
provided for the opinions.  These opinions did not relate the 
Veteran's cervical spine disability to his service or to his 
service-connected post-operative scar of the abdomen.  
Additionally, there are no contrary competent opinions of 
record.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds that the evidence is 
against a finding of a direct nexus between military service 
and the Veteran's current cervical spine disability.  The 
evidence is also against a finding that the cervical spine 
disability is a result of the Veteran's service-connected 
post-operative scar of the abdomen.    

The Veteran contends that his cervical spine disability is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran is 
therefore competent to report symptoms of his cervical spine 
disability, such as pain, but he is not credible to relate 
his cervical spine disability to his period of service or to 
his service-connected disability.  

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
Veteran's cervical spine disability is in June 1979, 
approximately 20 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
corroborating medical evidence of a continuity of 
symptomatology, which weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the Veteran's cervical 
spine disability developed in service.  Therefore, the Board 
concludes that the cervical spine disability was not incurred 
in or aggravated by service.  In addition, the Board finds 
that the evidence is against a finding that the Veteran's 
cervical spine disability is proximately due to, the result 
of, or aggravated by his service-connected post-operative 
scar of the abdomen.  As the preponderance of the evidence is 
against the claim for service connection, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

4.  Right Arm and Hand Disabilities 

Service medical records show that the Veteran received 
treatment for a hurt right elbow in November 1957.  On 
separation examination in September 1959, the Veteran made no 
complaints about his right arm or hand, and his upper 
extremities were found to have no abnormalities.  Since the 
Veteran's upper extremities were found to be within normal 
limits at separation and there was only one recorded 
complaint during an approximate three-year period of service, 
the Board finds that the weight of the evidence demonstrates 
that chronicity in service is not established.  38 C.F.R. 
§ 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for right 
arm and hand disabilities.  38 C.F.R. § 3.303(b).  

The first post-service evidence of symptoms of right arm and 
hand disabilities is an April 1980 private medical report 
where the Veteran complained of and was treated for right arm 
pain and weakness.  

Post-service VA and private medical records dated from March 
1981 to May 2002 show that the Veteran received intermittent 
treatment for spasms in the right arm beginning in the hand, 
right upper extremity paresthesia, and right hand and arm 
numbness.  At no time did any treating provider relate the 
Veteran's right arm and hand disabilities to his period of 
active service.  

The Veteran, his wife, and his former wife testified before 
the Board at a travel board hearing in May 2006.  The Veteran 
testified that he was unable to feel a needle pricking his 
right arm.  He reported that he had difficulty gripping or 
picking up objects with his right hand.  He stated that the 
nerve damage to his right arm and hand was due to his 
cervical spine disability.  

At an August 2007 VA examination for the spine, the Veteran 
complained of cervical and lumbar pain with radiating right 
hand numbness in a non-radicular fashion.  The examiner noted 
that the extremity numbness was more consistent with 
neuropathy rather than from the spine.  However, the examiner 
did not relate the disability to service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the Veteran's 
current right arm and hand disabilities.  There is no 
competent medical opinion of record relating the Veteran's 
right arm and hand disabilities to his period of active 
service.  

The Veteran contends that his current right arm and hand 
disabilities are related to his active service.  However, as 
a layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  While the Veteran 
is competent to report symptoms such as numbness or weakness 
of the right arm and hand, he is not credible to relate his 
right arm and hand disabilities to his period of active 
service.  

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the Veteran's right arm and hand disabilities is in April 
1980, approximately 21 years after his separation from 
service.  In view of the lengthy period without treatment, 
there is no medical evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's right arm and hand 
disabilities developed in service or is due to any event or 
injury in service.  There is no competent evidence of record 
demonstrating any relationship between any current right arm 
or hand disability and the Veteran's service.  Therefore, the 
Board concludes that the right arm and hand disabilities were 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   
5.  Anal/Rectal Disability 

The Veteran contends that his anal and rectal disability, to 
include anal fissures, pilonidal cysts, and rectal polyps, 
resulted from complications of his umbilical hernia surgery 
during service.  

On VA examination in August 2007, the Veteran reported a 
history of several abdominal surgeries, five rectal fistula 
repairs, and two pilonidal cyst removals.  He complained of 
severe daily diarrhea.  He stated that he had moderate 
difficulty with sphincter control.  He complained of daily 
fecal leakage or involuntary bowel movements that required 
absorbent pads.  He also reported mild daily rectal bleeding.  
Examination revealed mild fecal leakage.  There was no 
evidence of colostomy, signs of anemia, or fissures.  The 
size of the lumen of the rectum and the size of the anus were 
narrowed.  The Veteran did not show any evidence of 
hemorrhoids or bleeding.  A colonoscopy indicated internal 
hemorrhoids and perianal scarring.  The examiner reviewed the 
entire claims file and diagnosed the Veteran with sphincter 
incontinence with risk factors that included several 
surgeries for pilonidal cysts and rectal fistulas.  The 
examiner opined that the Veteran's rectal incontinence and 
fistulas were most likely a result of his chronic diarrhea 
that arose from his bowel resection.  The examiner reasoned 
that severe diarrhea could predispose a person to fistulas.  
The examiner also explained that subsequent surgeries to 
repair the fistulas could damage the anal sphincter and cause 
fecal incontinence.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the August 2007 medical opinion is 
probative and persuasive based on the examiner's thorough and 
detailed examination of the Veteran and his review of the 
entire case file.  In addition, there is no contrary 
competent medical opinion of record.  Although this 
examination failed to find any direct relationship between 
the Veteran's anal/rectal disability and service, the 
Veteran's anal/rectal disability was found to be secondary to 
his chronic diarrhea.  As a result of the Board's decision 
herein, service connection has been granted for the Veteran's 
gastrointestinal disability of chronic diarrhea.  
Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that service connection for the 
Veteran's anal/rectal disability of rectal incontinence and 
fistulas, as secondary to his service-connected 
gastrointestinal disability of chronic diarrhea, is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

6.  Anxiety Disorder 

Service medical records show that in June 1958 the Veteran 
was found to have a personality disorder of long-standing, by 
history.  On separation examination in September 1959, the 
Veteran made no psychiatric complaints, and he had no 
psychiatric abnormalities.  

Post-service VA and private medical records dated from August 
1979 to August 2004 show that the Veteran received 
intermittent treatment for chronic anxiety reaction, panic 
attacks, somatization disorder, panic disorder, anxiety 
disorder, and bipolar disorder.  

On VA examination in October 2007, the Veteran reported that 
he currently took anti-anxiety medication.  He complained of 
feeling anxious in response to stressful situations and 
stated that he had been experiencing intermittent anxiety 
that began while he was in the military.  He denied having 
depression, and there were no symptoms of mania.  Examination 
revealed neat grooming and appropriate dress.  There was 
clear and coherent speech.  The Veteran's affect was normal, 
and he described his mood as "crappy."  He had intact 
attention and normal thought process and content.  He was 
oriented to person and place, but missed the correct date by 
two days.  He understood the outcome of behavior but 
possessed grandiose beliefs that he could predict the future.  
He partially understood that he had a problem.  He had panic 
attacks in stressful situations and also suffered from 
auditory and visual hallucinations.  There was no 
inappropriate behavior, obsessive/ritualistic behavior, 
homicidal or suicidal thoughts, or violent episodes.  There 
was good impulse control, and memory was intact.  The 
examiner reviewed the entire claims file and diagnosed the 
Veteran with anxiety disorder, not otherwise specified.  The 
examiner noted that the Veteran had been diagnosed with panic 
disorder in the past, but explained that the Veteran did not 
meet the criteria for that disorder because his panic 
episodes were associated with a precipitating factor, rather 
than occurring for no apparent reason as is required by that 
diagnosis.  The examiner opined that it was at least as 
likely as not that the Veteran's current anxiety disorder had 
its onset during military service.  The examiner based that 
opinion on the Veteran's statements that he had experienced 
chronic anxiety since service and additionally explained that 
the "personality disorder" that the Veteran had been 
diagnosed with during service could have involved a wide 
range of psychological problems, to include anxiety.     

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the October 2007 medical opinion finding 
that the Veteran's anxiety disorder was incurred during 
active service is probative and persuasive based on the 
examiner's thorough and detailed examination of the Veteran 
and his review of the entire case file.  In addition, there 
is no contrary competent medical opinion of record.  
Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that service connection for the 
Veteran's anxiety disorder is warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The regulations pertaining to rating skin disabilities were 
revised, effective October 23, 2008.  However, those revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Because the current claims were received 
prior to that date, those revisions do not apply in this 
case.  73 Fed. Reg. 54708 (Sept. 23. 2008). 

1.  Dermatophytosis 

The Veteran has a 10 percent rating for his dermatophytosis 
under DC 7813.  DC 7813 contemplates disability due to 
dermatophytosis and directs that such disabilities such as 
onychomycosis, or tinea pedis of the nails, be rated as 
disfigurement of the head, face or neck (DC 7800), scars (DCs 
7801-7805), or dermatitis (DC 7806), depending upon the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 
7813 (2008). 

Diagnostic Code 7806 provides for a 10 percent rating where 
at least 5 percent, but less than 20 percent of the entire 
body or at least 5 percent, but less than 20 percent of 
exposed areas are affected or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
where 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas are affected, or; where systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted where more than 40 percent of the entire 
body or more than 40 percent of the exposed areas are 
affected; or where there was constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).  

Post-service VA and private medical records dated from June 
2001 to August 2004 show that the Veteran received 
intermittent treatment for tinea cruris and onychomycosis of 
the nails of his hands and feet.  

On VA examination in April 2002, the Veteran reported having 
suffered from a fungal infection of both the hands and feet 
ever since service.  He complained that he had tried topical 
agents without relief and that an attempt to use oral 
antifungal treatment had resulted in a stomach infection.  He 
stated that his fungal condition has remained stable 
throughout the years.  He reported soaking his hands and feet 
in diluted Clorox to help alleviate flare-ups.  He complained 
of mild associated itching and stated that sometimes his 
toenails became sore or he would develop sore fissures on the 
feet.  Examination revealed minimal bilateral palmar scale on 
the hands.  The left index finger, right index finger, and 
right second fingernails were somewhat thickened and 
discolored with subungual debris.  There was a mild amount of 
bilateral plantar scale, but there were no interdigital 
macerations.  The majority of the nails on the feet were also 
thickened and discolored with some distal onycholysis and 
subungual debris.  The Veteran had no blisters or areas of 
ulceration or crusting.  The examiner diagnosed the Veteran 
with dermatophytosis with involvement of the hands and feet.  
The examiner found no involvement of the trunk or inner 
thighs on examination and stated that the condition was 
associated with occasional itching and involved the four 
toenails.  

At an August 2007 VA examination, the examiner found diffuse 
thickening and subungual debris of the fingernails.  There 
was 0 percent of exposed skin affected and 5 percent of the 
entire body affected.  The examiner diagnosed the Veteran 
with onychomycosis of the fingernails which could have been 
present due to the chronic scratching of his intertrigo.      

The Veteran testified before the Board at a May 2006 travel 
board hearing.  Testimony revealed, in pertinent part, that 
his dermatophytosis would cover his entire arm and both 
hands, including his fingernails.  He testified that his skin 
would start peeling and fall off.  He reported that he had 
tried many different types of topical treatment but that none 
of them worked.   

The Board finds that a rating in excess of 10 percent for the 
Veteran's dermatophytosis is not warranted at any time during 
the pendency of this appeal.  When the dermatophytosis was 
active, the affected areas of the hands, fingernails, and 
toenails, were minimal and well under the requirement for a 
30 percent rating that at least 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected.  In fact, the evidence shows that only 5 percent of 
the entire body and 0 percent of exposed areas were affected.  
Additionally, as his dermatophytosis has not been treated 
with systemic therapy such as corticosteroids or other 
immunosuppressive drugs, he does not meet those criteria for 
a 30 percent rating.  38 C.F.R. § 4.118, DC 7806 (2008). 

The Board has considered whether any other diagnostic codes 
pertaining to the skin are applicable in this case.  The 
diagnostic codes pertaining to scars and disfigurement are 
not applicable, as the Veteran's disability picture is one of 
itching and skin manifestations rather than scarring and the 
manifestations are not shown to disfigure the head, face, or 
neck.  Therefore, a rating under Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, and 7805 is not appropriate.  The Veteran 
has not been diagnosed with any of the disabilities 
contemplated by DCs 7815-7830.  Accordingly, a rating under 
those diagnostic codes would also not be appropriate. 

The Board recognizes the Veteran's contentions as to the 
severity of his dermatophytosis.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson he is not 
competent to provide opinions requiring medical knowledge, 
such as whether the current symptoms satisfy diagnostic 
criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Thus, while the Veteran's 
assertions of the severity of his dermatophytosis are 
considered competent evidence because they are based on the 
symptoms that he experienced, they are not credible to 
provide a basis for the assignment of an increased rating for 
dermatophytosis because he does not possess the medical 
knowledge to assert whether his symptoms satisfy the 
diagnostic criteria for an increased rating.

In sum, the Board finds that a rating in excess of 10 percent 
disabling for dermatophytosis is not warranted at any time 
during the pendency of this appeal.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

2.  Post-Operative Scar of the Abdomen 

The Veteran's post-operative abdominal scar has been rated 
noncompensably disabling under DC 7805.  Diagnostic Code 7805 
pertains to scars not of the head, face, or neck that cause 
limitation of motion and directs that the scar be rated on 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.  Diagnostic Code 7802 pertains to scars not 
of the head, face or neck, that are superficial and do not 
cause limited motion.  Under that diagnostic code, a 10 
percent rating is warranted where the scars cover an area or 
areas of 144 square inches (929 square centimeters) or 
greater.  38 C.F.R. § 4.118, DC 7802.  Where the criteria for 
a compensable rating under a diagnostic code are not met, and 
the schedule does not provide for a zero percent evaluation, 
as in DC 7802, a zero percent evaluation will be assigned 
when the required symptomatology is not shown.  38 C.F.R. § 
4.31 (2008). 

Diagnostic Code 7804 is also applicable.  Diagnostic Code 
7804 provides for a single maximum 10 percent rating where 
superficial scars are painful on examination.  A note 
associated with that diagnostic code specifies that 
superficial scars are those not associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, DC 7804.  

In addressing the applicability of other diagnostic codes 
pertaining to scars, the Board finds that Diagnostic Code 
7800 is not applicable, as the Veteran's scar does not affect 
his head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  
Similarly, DC 7801 is not applicable, as the Veteran's 
abdominal scars do not exceed an area of 6 square inches, or 
39 square centimeters.  38 C.F.R. § 4.118, DC 7802.  Next, DC 
7803 is not applicable, as the Veteran's scar has been 
determined to be stable on VA examination in August 2007.  
38 C.F.R. § 4.118, DC 7803. 

In a July 2001 letter, a private physician noted that the 
Veteran had undergone multiple abdominal operations for an 
infected umbilical hernia, an appendectomy, and hernia repair 
surgery.  Examination revealed several well-healed scars that 
were criss-crossing the Veteran's abdomen.  The physician 
stated that the Veteran likely had a large amount of scar 
tissue.  

On VA examination in April 2002, the Veteran reported having 
surgical repair of an umbilical hernia in 1950 which was 
complicated by peritonitis.  He stated that he had large 
residual scars on the abdomen that were generally non-tender.  
He complained of some redundancy of tissues that hung 
inferiorly on both the right and left lower aspects of the 
abdomen.  Examination revealed a large T-shaped scar.  The 
horizontally oriented portion of the scar measured 22 
centimeters in length while the vertically oriented portion 
of the scar measured 12 centimeters in length.  The vertical 
portion was adherent at its lower portion with two lateral 
areas of redundant fatty tissue on either side.  There was an 
additional 12 centimeter linear scar on the right lower 
abdomen.  All scars were non-tender to palpation.  They were 
skin-colored with no ulceration or breakdown of skin, 
significant elevation, underlying tissue loss, inflammation, 
edema, or keloid formation.  There was some depression at the 
point of adherence at the inferomedial portions.  The 
examiner diagnosed the Veteran with scars on the abdomen as a 
result of umbilical hernia repair complicated by peritonitis.  
The examiner found that the scars were asymptomatic.  The 
examiner stated that there was moderate disfigurement due to 
the size of the scars and associated adherence, but found 
that was generally a non-exposed site.  The examiner also 
noted that the two areas of overhanging fatty tissue on 
either side of the scar were more likely related to obesity.  

At an August 2007 VA examination, the Veteran reported 
residual scars from complications from umbilical hernia 
surgery.  Examination revealed two linear scars on the 
abdomen.  One measured 14 centimeters by 2 centimeters, and 
the other measured 20 centimeters by 4 millimeters.  The 
scars were not painful on examination, and there was no 
adherence to underlying tissue.  The skin texture and skin 
tone color were normal, and the scars were not unstable.  
There was no elevation, depression, inflammation, edema, 
keloid formation, hyperpigmentation, induration and 
inflexibility of skin in the area of the scar, or limitation 
of motion or function caused by the scar.  The scar was 
superficial.  There was some hypopigmentation.  

The Veteran testified before the Board at a May 2006 travel 
board hearing.  Testimony revealed, in pertinent part, that 
the Veteran had a 24 inch long scar with 2 holes that were 8 
inches wide.  He testified that the scar was red and that it 
caused him to feel a burning sensation.  He reported that he 
could not wear a belt or anything restrictive because it 
would irritate his scar.   

Because neither abdominal scar covers an area or areas of 144 
square inches (929 square centimeters) or greater, DC 7802 
may not serve as basis for an increased rating.  The 
Veteran's 14 centimeter by 2 centimeter scar and 20 
centimeter by 4 millimeter scar cover substantially less area 
than is required for a 10 percent rating under DC 7802.  

In addition, because neither abdominal scar was tender on 
examination, DC 7804 cannot serve as a basis for a 
compensable rating.  

Finally, there was no objective evidence that the Veteran's 
abdominal scars caused any limitation of motion or function, 
so a compensable rating is not warranted under DC 7805.   

As there are no other diagnostic codes applicable to the 
Veteran's post-operative abdominal scars, the Board finds 
that he is not entitled to a compensable rating.

The Board recognizes the Veteran's contentions as to the 
severity of his post-operative abdominal scars.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As a layperson he 
is not competent to provide opinions requiring medical 
knowledge, such as whether the current symptoms satisfy 
diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Thus, while the Veteran's 
assertions of the severity of his post-operative scar of the 
abdomen are considered competent medical evidence because 
they are based on the symptoms that he experienced, they are 
not credible to provide a basis for the assignment of an 
increased rating for post-operative scar of the abdomen 
because he does not possess the medical knowledge to assert 
whether his symptoms satisfy the diagnostic criteria for an 
increased rating.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  In this case, the Schedule is not 
inadequate.  The Schedule provides for higher ratings for the 
Veteran's post-operative scar of the abdomen, but, as 
discussed above, findings supporting a rating in excess of 0 
percent have not been documented.  In addition, it has not 
been shown that his post-operative scar of the abdomen has 
required frequent periods of hospitalization or has produced 
marked interference with the Veteran's employment.  
Therefore, the Board finds that referral for assignment of an 
extraschedular rating for the Veteran's post-operative scar 
of the abdomen is not warranted. 

In sum, the Board finds that the Veteran's post-operative 
abdominal scar has been 0 percent disabling for all periods 
of time during the pendency of this appeal.  There are no 
other applicable diagnostic codes that provide for a 
compensable rating.  The Board finds that the preponderance 
of the evidence is against the claim and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2001 and 
February 2003; rating decisions in August 2002 and April 
2003; a statement of the case in March 2004; and a 
supplemental statement of the case in July 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2009 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims for service connection for a lumbar 
spine disability, a gastrointestinal disability, a cervical 
spine disability, an anal/rectal disability, and an acquired 
psychiatric disorder; and the claims for an increased rating 
for dermatophytosis and post-operative scar of the abdomen.  
VA has not obtained a medical examination in relation to the 
claim for service connection for right arm and hand 
disabilities because there is no competent evidence that the 
Veteran's right arm and hand disabilities are the result of 
any event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2008).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.






	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a lumbar spine disability, aggravated 
by a service-connected post-operative scar of the abdomen, is 
granted.  

Service connection for a gastrointestinal disability of 
chronic diarrhea is granted.  

Service connection for a cervical spine disability, to 
include as secondary to service-connected post-operative scar 
of the abdomen, is denied.  

Service connection for right arm and hand disabilities is 
denied.  

Service connection for an anal/rectal disability of rectal 
incontinence and fistulas, secondary to a service-connected 
chronic diarrhea, is granted.  

Service connection for an anxiety disorder is granted.  

An increased rating for dermatophytosis is denied.  

A compensable rating for post-operative scar of the abdomen 
is denied.  


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for perianal intertrigo, 
to include as secondary to service-connected post-operative 
scar of the abdomen.  

A disability may be service-connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2008).  Moreover, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, a Veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Veteran has been diagnosed 
with and treated for perianal candida intertrigo, but it 
remains unclear whether this disability is related to his 
period of service or to service-connected post-operative scar 
of the abdomen or other service-connected disabilities which 
have been adjudicated to be service-connected in this 
decision.

On VA examination in August 2007, the examiner found diffuse 
erythematous erosions with scale in the Veteran's perirectal 
region and diffuse erythematous plaques in his periumbilical 
and groin regions.  The examiner diagnosed the Veteran with 
perianal intertrigo and opined that the intertrigo was most 
likely secondary to the yeast and fungus of the 
periumbilical, groin, and perirectal regions.  However, the 
examiner also opined that the intertrigo was most likely 
secondary to the residual scars secondary to surgery.  It is 
unclear whether the Veteran's perianal intertrigo is in fact 
related to his service-connected post-operative scar of the 
abdomen or if it is related to the yeast and fungus found in 
various regions of his body.  In order to make an accurate 
assessment of the Veteran's entitlement to service connection 
for his perianal intertrigo, it is necessary to have a 
medical opinion based upon a thorough review of the record 
that clarifies the question of whether the Veteran's current 
perianal intertrigo was due to or aggravated by his service-
connected post-operative scar of the abdomen.  The Board thus 
finds that an examination and opinion clarifying the etiology 
of the Veteran's disorder is necessary in order to fairly 
decide the merits of the Veteran's claim.         

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his 
diagnosed perianal intertrigo and his 
service-connected post-operative scar 
of the abdomen.  The examiner should 
provide an opinion and specifically 
state whether it is at least as likely 
as not (50 percent probability or 
greater) that any perianal intertrigo 
is due to his service-connected 
post-operative abdominal scar, service-
connected chronic diarrhea, service-
connected rectal incontienence and 
fistulas, service-connected 
dermatophytosis, or to some nonservice-
connected cause.  The examiner should 
also specifically state whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
perianal intertrigo has been aggravated 
by the service-connected post-operative 
scar of the abdomen, service-connected 
chronic diarrhea, service-connected 
rectal incontienence and fistulas, or 
service-connected dermatophytosis.  If 
necessary, the examiner should attempt 
to reconcile the opinion with any other 
medical opinions of record.  The 
rationale for all opinions expressed 
must be provided.  The examiner should 
review the claims folder and should 
note that review in the examination 
report.
 
2.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


